DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to an application dated on September 10, 2021.  Claims 15, 17 and 20-25 are amended.  Claims 15-25 are pending.  All pending claims are examined.


Response to Applicant’s Remarks
112 Rejection
Based on the amendments to the claims the 112 rejections are withdrawn.

102 & 103 Art Rejections
Hamilton discloses a payment system that can include an NFC enabled smartphone with a payment application (Hamilton, paras.00012-0013; see also para. 0001; Figs. 3 elements 208. 236; Fig. 4 element 306, 308, 312).  The payment system is not communicatively connected to a payment device in the unpaired state (Hamilton, para. 0014).  This allows for evaluation of the activity within the mapped out geo-fenced area that defines the connection and communication with the particular paired device and terminating the connection where certain patterns or activity are detected, thereby minimizing the potential for fraudulent activity (Hamilton, paras. 0099-0100).
Examiner maintains that the cited references disclose the invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, USP Pub. No. 20180096329 in view of JO, USP. Pub. No. 20170154326
As to claim 15 (New) Hamilton discloses A personal communication device for processing financial information via a payment terminal, the payment terminal being configured to output a wireless signal (Hamilton, Figs. 1A-B), wherein the personal communication device is configured to:
	Hamilton, paras. 0029, 0036, 0039); wherein the wireless request signal is adapted to cause the payment terminal to establish only one communication channel, wherein the communication channel is only between the Hamilton, paras. 0036-0039)[[,]]; and[[,]]
 (Hamilton, paras. 0016, 0018), the personal communication device is further configured to close down the communication channel so that the payment terminal can establish another communication channel with another personal communication device (Hamilton, para. 0036; see also paras. 0015-0019 – takes corrective action with unrecognized pairings to merchant terminal).
Hamilton does not directly disclose but JO disclosesJO, paras. 0295, 0302; see also Abstract, para. 0203); JO, paras. 0295, 302; see also Abstract).
It would have been obvious to one skilled in the art as of the filing date of the claimed invention to modify Hamilton with the pairing mechanism of JO because it would facilitate pairing in a seamless fashion.  In addition to minimizing the inconvenience of human manipulation or interference, it offers an additonal level of specificity in identifying the devices it communicates with in executing a transaction thereby reducing the potential for fraudulent transactions... 
As to claim 16, Hamilton discloses the personal communication device of claim 15, having a user input device for initiating the step of receiving the signal (Hamilton, paras. 0052-0054; Fig. 1B; see also para. 0002).
As to method claim 22 contains limitations similar to claim 15 and is rejected in like manner.
As to claim 24 recites limitations similar to claims 15 and 22 and is rejected in like manner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17- 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton, USP Pub. No. 20180096329
As to claim 17.  Hamilton discloses A merchant payment terminal for processing financial transactions involving a personal communication device, wherein the payment terminal is configured to:
emit a wireless signal advertising its ability to communicate with a said personal communication device [[.]](Hamilton, paras. 0088, 0118; see also para. 0014); in reply the personal communication device so that communication with only one personal communication device at a time is possible (Hamilton, paras. 0088, 0118);
and in responsethe personal communication device to advertise another personal communication device, whereby communication with another personal communication device becomes possible (Hamilton, paras. 0117-0122).
As to claim 18, Hamilton  discloses the payment terminal of claim 17, having a reset device for physically resetting the terminal if the wireless release signal is not received (Hamilton, para. 0078; see also para. 0016, 0019).
As to claim 19, Hamilton discloses the payment terminal of claim 17, further having a connection for connecting to a server (Hamilton, para. 0027-0030, Fig. 1B and 3; see also Fig. 5A).
As to claim 20, Hamilton discloses the payment terminal of claim 19, further configured to: receive data identifying a user attempting to make a payment connected to the transaction, upon establishing the communication channel (Hamilton, paras. 0014, 0026-0030; Fig. 3); and
communicate at least the data identifying the user, data identifying a merchant and data identifying payment amount to  the server to process the transaction, thereby enabling the personal communication device to make payment without using the Internet (Hamilton, paras. 0027-0034, 0051-0053, 0060,0146; Fig. 3).
As to claim 21,  Hamilton discloses the payment terminal of claim 19, further configured to receive, fromthe server, data corresponding to account balance of a user making a payment using the personal communication device; and communicate the data corresponding to the account balance to the personal communication device via the communication channel (Hamilton, paras. 0141, 0146-147).
As to method claim 23 contains limitations similar to claim 17 and is rejected in like manner.
As to claim 25 recites limitations similar to claims 17 and 23 and is rejected in like manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696